Citation Nr: 1624513	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for herpes simplex virus.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from September 1971 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was previously represented by the American Legion.  In December 2014, he changed his representation to attorney Charles D. Romo.

In a March 2016 decision, the Board remanded the case to Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

By way of an October 2014 rating decision, the RO denied entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood (claimed as depression) and benign paroxysmal vertigo.  The Veteran thereafter filed a notice of disagreement (NOD) with respect to that decision.  By way of an October 2015 letter, the RO acknowledged receipt of the NOD and informed the Veteran that as he had selected to have a Decision Review Officer (DRO) assigned to his case, the DRO would review the materials in the record which may lead to requesting additional evidence and possible participation in an informal conference.  The DRO would then make a new decision and the Veteran would be notified of the decision by letter or provided a Statement of the Case.  As the electronic record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable with respect to these issues and those matters remain under the jurisdiction of the RO at this time.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain compliance with the directives of the March 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  In the March 2016 remand, the Board instructed the AOJ to issue a statement of the case in response to the Veteran's unacknowledged September 2012 notice of disagreement for the issue of entitlement to service connection for herpes simplex virus.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the record shows that a responsive statement of the case has not yet been issued.  As such, another remand is required.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for herpes simplex virus.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




